
	

114 SRES 345 ATS: Congratulating the North Dakota State University football team for winning the 2015 National Collegiate Athletic Association Division I Football Championship Subdivision title.
U.S. Senate
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 345
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2016
			Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the North Dakota State University football team for winning the 2015 National
			 Collegiate Athletic Association Division I Football Championship
			 Subdivision title.
	
	
 Whereas the North Dakota State University (referred to in this preamble as NDSU) Bison won the 2015 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Football Championship Subdivision title game in Frisco, Texas, on January 9, 2016, in a decisive victory over the Jacksonville State Gamecocks by a score of 37 to 10;
 Whereas NDSU has now won 13 NCAA Football Championships; Whereas NDSU has now won 5 consecutive NCAA Division I Football Championships, an extraordinary and record-setting achievement in modern collegiate football history;
 Whereas the NDSU Bison have displayed tremendous resilience and skill over the past 5 seasons, with 71 wins to only 5 losses, including a streak of 33 consecutive wins;
 Whereas an estimated 17,000 Bison fans attended the Championship game, reflecting the tremendous spirit and dedication of Bison Nation that has helped propel the success of the team; and
 Whereas the 2015 NCAA Division I Football Championship Subdivision title was a victory not only for the NDSU football team, but also for the entire State of North Dakota: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the North Dakota State University Bison football team as the 2015 champions of the National Collegiate Athletic Association Division I Football Championship Subdivision;
 (2)commends the North Dakota State University players, coaches, and staff for— (A)their hard work and dedication on a historic season; and
 (B)fostering a continuing tradition of athletic and academic excellence; and (3)recognizes the students, alumni, and loyal fans that supported the Bison while the Bison sought to capture a fifth consecutive Division I Football Championship Subdivision trophy for North Dakota State University.
			
